14 N.Y.3d 796 (2010)
TEACHERS' RETIREMENT SYSTEM OF LOUISIANA et al., Derivatively on Behalf of Nominal Defendant AMERICAN INTERNATIONAL GROUP, INC., Appellants,
v.
PRICEWATERHOUSECOOPERS LLP, Respondent.
Court of Appeals of New York.
Decided March 30, 2010.
Concur: Chief Judge LIPPMAN and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES.
Certification of a question by the Supreme Court of the State of Delaware, pursuant to section 500.27 of the Rules of Practice of the Court of Appeals (22 NYCRR 500.27), accepted and the issues presented are to be considered after briefing and argument.